                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

TRACY CLARE MICKS-HARMS, et al.,
                                                      Lead Case No. 18-12634
      Plaintiffs,                                     CONSOLIDATED CASES
                                                      Hon. Denise Page Hood
v.

WILLIAM PAUL NICHOLS, et al.,

     Defendants.
_______________________________________/

 ORDER DISMISSING MOTION SEVERING FROM CONSOLIDATION

      Before the Court is a Motion Severing from Consolidation filed by Stacey Hall.

(ECF No. 752) Hall asserts that the action, Stacey Hall v. William Paul Nichols, et

al.,1 was added to the above-captioned case. It was not.

      Accordingly,

      IT IS ORDERED that Stacey Hall’s Motion for Severing from the

Consolidation (ECF No. 752) is DISMISSED since the case was not consolidated with

the above-captioned case.

                                         s/Denise Page Hood
                                         Chief Judge, United States District Court

DATED: October 30, 2019




      1
          Stacey Hall did not cite the case number for the Hall v. Nichols case.
